Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the different circuit paths” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 is dependent on claim 1 and there is not mention of “different circuit paths” in claim 1. As such the claim is found to be lack antecedent basis and is thus rejected. The examiner does note however that claim 6 does disclose “different circuit paths” and would provide antecedent for claim 7 if it claim 7 were dependent upon claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 8, 12 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. – “Harnessing Disordered Quantum Dynamics for Machine Learning” – hereinafter referred to as Fujii) in further view of Kelly (US 2017/0357561A1).

In regards to claim 1, Fujii discloses a quantum state classifier, comprising:
a reservoir computing circuit for post-processing a quantum bit to obtain a readout signal; (Fujii fig. 1b teaches a reservoir and fig 2 teaches processing quantum bit to obtain a readout signal.)

a linear readout circuit, operatively coupled to the reservoir computing circuit, for discriminating a quantum state of the quantum bit from the readout signal from among multiple possible quantum states, the linear readout circuit being trained in a calibration process respectively activated by a specific one of each of the multiple quantum states such that weights within the linear readout circuit are updated by minibatch learning for each of multiple measurement sequences of the calibration process, wherein the linear readout circuit generates a binary output after the multiple measurement sequences in a post-calibration classification process for a test quantum bit; and(Fujii figures 1 and 2 teaches readout circuit and page 3 left column line 2 -page 4 first paragraph teaches updating and training weights for measurement sequences in a calibration process so states can be determined, also fig. 3a shows wherein the output is binary output of 1 otherwise it is 0.)

However Fujii does not explicitly disclose a controller, operatively coupled to the linear readout circuit, selectively triggerable to output a control pulse responsive to the quantum state of the test quantum bit indicated by the binary output. 

Kelly discloses a controller, operatively coupled to the linear readout circuit, selectively triggerable to output a control pulse responsive to the quantum state of the test quantum bit indicated by the binary output. (Kelly fig. 1 element 104 teaches a calibration system which is the controller, this is also disclose in para. [0053], para. [0054] teaches a readout circuit as it has readouts and para. [0064-0066] teaches the triggerable output responsive to the quantum state of the test quantum bit.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fujii with that of Kelly in order to allow for using a controller coupled to a readout circuit as both references are in the same field of endeavor, quantum computing, and a controller allows for the controlling the system exactly how the user wants and get the readout results also, creating a more efficient system.

In regards to claim 5, Fujii in view of Kelly disclose the quantum state classifier of claim 1, wherein each of the weights is determined as a function of a gain of at least one readout amplifier comprised in the linear readout circuit. (Fujii fig. 2 and page 3 right column 1-2 second paragraph.)

In regards to claim 6, Fujii in view of Kelly discloses the quantum state classifier of claim 1, wherein the linear readout circuit comprises at least some different circuit paths for the calibration process versus the post-calibration classification process. (Fujii page 4 first paragraph teaches output using the trained weights, this is the post-calibration path which is classification. It also teaches wherein the output is feed back into the system to update weights, this is the calibration path.)

In regards to claim 8, Fujii in view of Kelly discloses the quantum state classifier of claim 1, wherein the reservoir computing circuit comprises a comparator for binarizing a pre-processed signal representative of the quantum bit prior to the post-processing. (Fujii page 14 2nd paragraph teaches a comparer for binarizing a signal.)

In regards to claim 12, Fujii in view of Kelly discloses the quantum state classifier of claim 1, wherein the linear readout circuit is tuned by adjustment of the weights. (Fujii page 3 right column third paragraph teaches fine tuning of linear readout weights, which means weights are adjusted and the readout circuit is tuned.)

In regards to claim 15, Fujii in view of Kelly discloses the quantum state classifier of claim 1, wherein each of the multiple measurement sequences correspond to a respective one of the multiple possible quantum states. (Fujii page 2 quantum reservoir computing section teaches taking multiple measurements sequences to a respective possible quantum state.)

In regards to claim 16, it is the method embodiment of claim with 1 with similar limitations and thus rejected using the reasoning found in claim 1. 

In regards to claim 17, Fujii in view of Kelly discloses the method for quantum state classification of claim 16, wherein the calibration process sequentially updates the weights for each of the multiple possible quantum states.  (Fujii page 2 quantum reservoir computing section teaches taking multiple measurements sequences to a respective possible quantum state and Fujii page 4 first paragraph teaches output using the trained weights, this is the post-calibration path which is classification. It also teaches wherein the output is feed back into the system to update weights, this is the calibration path.)

In regards to claim 18, Fujii in view of Kelly discloses the method for quantum state classification of claim 16, wherein the calibration process comprises switching between calibration modes for each of the multiple possible quantum states. (Fujii page 4 first paragraph teaches output using the trained weights, this is the post-calibration path which is classification. It also teaches wherein the output is feed back into the system to update weights, this is the calibration path. This is done at every time-step which means it does for every possible quantum state.)

In regards to claim 19, Fujii in view of Kelly discloses the method for quantum state classification of claim 16, further comprising determining each of the weights as a function of a gain of at least one readout amplifier comprised in the linear readout circuit.  (Fujii fig. 2 and page 3 right column 1-2 second paragraph.)

In regards to claim 20, Fujii in view of Kelly discloses the method for quantum state classification of claim 16, further comprising tuning the linear readout circuit by adjustment of the weights.  (Fujii page 3 right column third paragraph teaches fine tuning of linear readout weights, which means weights are adjusted and the readout circuit is tuned.)

In regards to claim 21, it is the method embodiment of claim with similar limitations and thus rejected using reasoning found in claim 8.

In regards to claim 22, Fujii discloses a quantum state classifier, comprising:

an analog reservoir computing circuit for post-processing a quantum bit using an Echo State Network (ESN), at least one delayed feedback device and a non-linear amplifier to obtain a readout signal; (Fujii fig. 1b teaches a reservoir and fig 2 teaches processing quantum bit to obtain a readout signal. Page 5 left column first-second paragraph teaches the use delayed feedback and use of ESN. Also Fujii page 4 first paragraph teaches output using the trained weights, this is the post-calibration path which is classification. It also teaches wherein the output is feed back into the system to update weights, this is the calibration path.)

a linear readout circuit, operatively coupled to the reservoir computing circuit, for discriminating a quantum state of the quantum bit from the readout signal from among multiple possible quantum states, the linear readout circuit being trained in a calibration process respectively activated by a specific one of each of the multiple quantum states such that weights within the linear readout circuit are updated by minibatch learning for each of multiple measurement sequences of the calibration process, wherein the linear readout circuit generates a binary output after the multiple measurement sequences in a post-calibration classification process for a test quantum bit; and(Fujii figures 1 and 2 teaches readout circuit and page 3 left column line 2 -page 4 first paragraph teaches updating and training weights for measurement sequences in a calibration process so states can be determined, also fig. 3a shows wherein the output is binary output of 1 otherwise it is 0.)

However Fujii does not explicitly disclose a controller, operatively coupled to the linear readout circuit, selectively triggerable to output a control pulse responsive to the quantum state of the test quantum bit indicated by the binary output. 

Kelly discloses a controller, operatively coupled to the linear readout circuit, selectively triggerable to output a control pulse responsive to the quantum state of the test quantum bit indicated by the binary output. (Kelly fig. 1 element 104 teaches a calibration system which is the controller, this is also disclose in para. [0053], para. [0054] teaches a readout circuit as it has readouts and para. [0064-0066] teaches the triggerable output responsive to the quantum state of the test quantum bit.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fujii with that of Kelly in order to allow for using a controller coupled to a readout circuit as both references are in the same field of endeavor, quantum computing, and a controller allows for the controlling the system exactly how the user wants and get the readout results also, creating a more efficient system.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. – “Harnessing Disordered Quantum Dynamics for Machine Learning” – hereinafter referred to as Fujii) in view of Kelly (US 2017/0357561A1) in further view of Jean et al. (“Delayed Feedback Reservoir Computing with VCSEL” – hereinafter referred to as Jean).

In regards to claim 2, Fujii in view of Kelly discloses the quantum state classifier of claim 1, but fails to disclose wherein the reservoir computing circuit and the linear readout circuit comprise at least one analog hardware circuit.
Jean discloses wherein the reservoir computing circuit and the linear readout circuit comprise at least one analog hardware circuit. (Jean Fig. 2  and page 600 lines 3 – page 601 line 6 teaches analog hardware circuit of a waveform generator, which is the microwave circuit. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fujii in view of Kelly with that of Jean in order to allow for use of analog hardware circuits such microwave circuits as both references are in the same field of endeavor, quantum computing, and it well known and widely understood that microwaves are used in quantum computing systems .

In regards to claim 3, Fujii in view of Kelly in view of Jean discloses the quantum state classifier of claim 2, wherein the at least one hardware circuit comprises at least one microwave circuit. (Jean Fig. 2  and page 600 lines 3 – page 601 line 6 teaches analog hardware circuit of a waveform generator, which is the microwave circuit. )

In regards to claim4, Fujii in view of Kelly discloses quantum state classifier of claim 1, but fails to disclose wherein the reservoir computing circuit comprises a non-linear amplifier using delayed feedback to amplify the readout signal. (Jean Fig. 2 and page 600 lines 3 – page 601 line 6 teaches “With further tuning of the bias and amplitude, this situation could be avoided and the non-linearity could be entirely provided by the second amplifier AMP2 with a shape close to an ideal hyperbolic tangent, as in the calculations.” and “The signal feedback strength could also be increased to obtain an even larger memory effect with more optimization of the system stability and amplifier gain adjustment.”)
Jean discloses wherein the reservoir computing circuit comprises a non-linear amplifier using delayed feedback to amplify the readout signal. (Jean Fig. 2 and page 600 lines 3 – page 601 line 6 teaches “With further tuning of the bias and amplitude, this situation could be avoided and the non-linearity could be entirely provided by the second amplifier AMP2 with a shape close to an ideal hyperbolic tangent, as in the calculations.” and “The signal feedback strength could also be increased to obtain an even larger memory effect with more optimization of the system stability and amplifier gain adjustment.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fujii in view of Kelly with that of Jean in order to allow for use of a non-linear amplifier using delayed feedback as both references are in the same field of endeavor, quantum computing, and it provides the benefit of the feedback increasing the memory effect as disclosed in Jean.


Claims 10-11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. – “Harnessing Disordered Quantum Dynamics for Machine Learning” – hereinafter referred to as Fujii) in view of Kelly (US 2017/0357561A1) in further view of Jean et al. (“Delayed Feedback Reservoir Computing with VCSEL” – hereinafter referred to as Jean).

In regards to claim 10, Fujii in view of Kelly disclose the quantum state classifier of claim 1, but does not disclose wherein the linear readout circuit is comprised in a cryostat
Krantz discloses wherein the linear readout circuit is comprised in a cryostat. (Krantz fig. 19 teaches a readout system with a cryostat in it.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fujii in view of Kelly with that of Krantz in order to allow for use a cryostat system as all the references are in the same field of endeavor, quantum computing, and it provides the benefit of the keeping the system at a very low temperature which is needed for the quantum computing to operate efficiently. 


In regards to claim 11, Fujii in view of Kelly in view of Krantz disclose the quantum state classifier of claim 10, wherein the reservoir computing circuit is comprised in the cryostat. (Krantz fig. 19, fig. 22 and teaches cryostat system.)

In regards to claim 23, it is similar to that of claim 10 with similar limitations and thus rejected using the reasoning found in claim 10. 


Claims 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. – “Harnessing Disordered Quantum Dynamics for Machine Learning” – hereinafter referred to as Fujii) in view of Kelly (US 2017/0357561A1) in further view of Fujii et al. (“Harnessing Disordered-Ensemble Quantum Dynamics for Machine Learning” – hereinafter referred to as Keisuke)


In regards to claim 14, Fujii in view of Kelly disclose the quantum state classifier of claim 1,but fails to explicitly disclose wherein the reservoir computing circuit comprises a Leaky Integrator Echo State Network (LI-ESN). 
Keisuke discloses the reservoir computing circuit comprises a Leaky Integrator Echo State Network (LI-ESN). (Keisuke page 8 second paragraph cites “Although it is difficult to compare the performance of the closed-loop task directly with that of different types of reservoirs due to the differences in experimental conditions and reservoir settings, we would like to mention that, in the MG prediction task (for τMG = 17 case) using an ESN equipped with 400 leaky integrator neurons, it is observed that the predictions started to deviate perceptibly from the target not earlier than after about 1200 steps [56].”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fujii in with of Kelly with that Keisuke in the order to allow for the ESN to be a Leaky integrator ESN as both all references deal with the use of quantum computing and both Fujii and Keisuke deal with the use of Echo State Networks. It provides the benefit of of mimicking the behavior of biological neurons with a minimum number of circuit elements creating a more efficient networks.

In regards to claim 25, it is similar to that of claim 14 with similar limitations and thus rejected using the reasoning found in claim 14. 


Allowable Subject Matter
Claims 9, 13 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127